Citation Nr: 0520218	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  99-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Evaluation of a herniated nucleus pulposus, L5-S1, rated 
as 20 percent prior to January 24, 2002.

2.  Evaluation of a herniated nucleus pulposus, L5-S1, rated 
as 60 percent prior to March 1, 2005.

3.  Restoration of a 60 percent evaluation for herniated 
nucleus pulposus, L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reduced the rating for herniated 
nucleus pulposus to 10 percent, effective March 1, 1999.  In 
March 2001 rating decision the RO restored the evaluation to 
20 percent effective March 1, 1999.  In October 2003, the 
Board remanded the case for further evidentiary development.  
In a rating decision of February 2005, the RO granted a 60 
percent evaluation effective January 24, 2002, a temporary 
total evaluation , effective January 25, 2005 based on 
surgical treatment, and assigned a 40 percent evaluation 
effective March 1, 2005.  The Board notes that the United 
States Court of Appeals for Veterans Claims ("the Court") has 
held that a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal." AB v. Brown, 6 
Vet. App. 35, 38 (1993).  While the veteran was granted 
increased evaluations, these are not the maximum evaluations 
for the disabilities, and thus the appeal continues.  Id. 
(the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).


FINDINGS OF FACTS

1.  Prior to January 24, 2002, herniated nucleus, L5-S1, was 
manifested by no more than slight limitation of motion and no 
more than mild intervertebral disc syndrome.

2.  Prior to March 1, 2005 the intervertebral disc syndrome 
was no more than pronounced.

3.  No improvement has been established from March 1, 2005 
with regard to the veteran's herniated nucleus pulposus, L5-
S1. 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
prior to January 24, 2002, for herniated nucleus pulposus, 
L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 5242, 
5243 (2004).

2.  As of January 25, 2005 the criteria for an evaluation in 
excess of 60 percent for herniated nucleus pulposus, L5-S1, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293 (2002), Diagnostic Codes 5242, 
5243 (2004).

3.  Restoration of a 60 percent rating for herniated nucleus 
pulposus, L5-S1, from March 2005 is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 4.2.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased evaluation of herniated nucleus 
pulposus, L5-S1.  The appellant was provided adequate notice 
as to the evidence needed to substantiate his claims.  The 
Board concludes that the discussions in the rating decision, 
statement of the case (SOC) and the SSOC informed the 
appellant of the information and evidence needed to 
substantiate the claims and complied with the VA's 
notification requirements.  

The Board notes that although the veteran was not 
specifically notified that he needed to show that his medical 
condition had worsened in order to be entitled to a higher 
evaluation, the veteran was aware of the evidence necessary 
to substantiate his claim.  He was told in the February 1999 
SOC that his evaluation was reduced to 10 percent and laid 
out the criteria for a higher evaluation.  This informed the 
veteran of the symptoms needed to establish an evaluation in 
excess of 20 percent for herniated nucleus pulposus, L5-S1.  
The RO in the February 2005 rating decision also stated why 
the veteran did not meet the criteria for an evaluation in 
excess of 40 percent and 60 percent under both the old and 
the amended criteria.  Thus, the veteran has been informed of 
the evidence needed for a higher evaluation for herniated 
nucleus pulposus, L5-S1.

The Board notes that the criteria for evaluating 
intervertebral disc syndrome changed in September 2002.  In a 
March 2003 letter, the Board provided the veteran with the 
amended criteria, which informed him of the evidence 
necessary to establish an evaluation in excess of 20 percent.  
Additionally, the criteria for evaluating diseases and 
injuries of the spine changed in September 2003.  The veteran 
has not been provided with the amended criteria; however, the 
Board finds he is not prejudiced by this.  For example, the 
amended criteria evaluates diseases and injuries of the spine 
based on limitation of motion.  The two spine disabilities 
for which the veteran is seeking increased evaluations are 
ones that are currently evaluated based on limitation of 
motion.  Thus, even if the veteran had been informed of the 
amended criteria, it would not have changed the ranges of 
motion reported by medical examiners in the examination 
reports.  It is this basis upon which the Board finds that 
the veteran has not been prejudiced by VA not providing him 
with the amended criteria for evaluating diseases and 
injuries of the spine.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2004 letter, the RO stated that it was responsible for 
obtaining medical records from VA health care facilities and 
records from other federal facilities.  It stated that it 
would assist him in obtaining records not in the possession 
of Federal agency or department, but noted it was ultimately 
the veteran's responsibility to provide private records.  The 
RO stated that the veteran would need to provide enough 
information about these records so that VA could request them 
from the person or agency who had them.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had obtained the veteran's service 
medical records and private medical records.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo VA examinations throughout the appeals process 
related to his claims.

The Board is aware that the March 2004 letter did not address 
the evidence necessary to substantiate the claims for 
increased evaluations.  This is not in keeping with the 
statute and the regulation, which state that in the same 
notice that the claimant is provided with the evidence 
necessary to substantiate the claim, he will also be provided 
with which portion of that information and evidence is to be 
provided by the claimant and which portion VA will obtain on 
his behalf.  See 38 U.S.C.A § 5103(a); see also 38 C.F.R. 
§ 3.159(b).  However, the Board finds that such does not 
prejudice the veteran in this particular case.  Specifically, 
the veteran has been provided with the evidence necessary to 
establish the next higher evaluations for each of his claims 
for increased benefits in the rating decision on appeal, the 
statement of the case, and the supplemental statements of the 
case.  The veteran has been told repeatedly what evidence is 
needed to establish evaluations in excess of those that have 
been assigned.  Thus, while he was not informed of the 
evidence necessary to substantiate his claims for increased 
evaluations at the same time he was told of which portion of 
that information and evidence was to be provided by the 
claimant and which portion VA would obtain on his behalf, he 
was informed of both of these requirements-just not at the 
same time.  To remand these issues for VA to send the veteran 
a letter providing both of these pieces of information in the 
same notice would be unnecessary, as it would only delay 
consideration of the veteran's claims, which claims have been 
on appeal since 1995.  See Bernard, 4 Vet. App. 384. 

In Mayfield v. Nicholson, No. 02-1077 (US. Vet. App. April 
14, 2005), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the SSOC 
of February 2005 specifically described the evidence needed 
to substantiate the claim and informed the appellant of his 
right to submit any evidence that would substantiate his 
claim.  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded a VA 
examination.  The veteran has not submitted any private 
medical records nor has provided names and addresses of 
treating physicians, if any.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim, and 
the Board is not aware of the existence of any additional 
relevant evidence which has not been obtained.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.

Factual Background

Service connection for residuals of lumbosacral spine injury 
was granted by means of a July 1975 rating decision and was 
assigned a non-compensable rating, effective April 8, 1975.  

In a rating decision of June 1995 the RO assigned the veteran 
an evaluation of 20 percent for residuals of a lumbosacral 
spine injury.  VA exam of February 1995 noted that there was 
no muscle spasm, no scoliosis, and no atrophy.  Gait was 
within normal limits.  Range of motion of the lumbar spine 
was flexion to 60 degrees, extension to 30 degrees, lateral 
bending to 30 degrees, and lateral rotation to 30 degrees.  
On straight-leg raising, the veteran complained of sharp low 
back pain bilaterally at about 60 degrees.  X-rays of the 
lumbosacral did not show any abnormalities.  

A VA examination of July 1998 noted no swelling, increased 
heat, or erythema in any of the joints of the lumbosacral 
spine.  There was no atrophy or fasciculation of the back 
muscles and they were symmetrical.  Spinal curvatures were 
intact.  There was no spinous process tenderness and no 
tenderness of the paraspinal muscles.  There was full 
painless range of motion of the lumbosacral spine.  Straight 
leg rising was negative bilaterally.  Deep tendon reflexes 
were 2+ patella bilaterally, 2+ ankle bilaterally, and 
plantar reflexes were down going bilaterally.  Quad and 
hamstring strength was 5/5 bilaterally.  Sensation to light 
touch was intact in all dermatomes and was symmetrical.  Gait 
was fluid and without impediment.  X-rays of the lumbosacral 
spine noted mild L5-S1 narrowing.  The examiner noted that in 
an MRI of July 1995 the veteran was noted to have paracentral 
disc herniation at L5-S1.  A diagnosis of herniated nucleus 
pulposus L5-S1 and degenerative joint disease lumbosacral 
spine was entered.  

A VA neurological examination of April 1999 noted that the 
veteran's gait as normal.  The soles of both shoes showed 
normal wear pattern.  Sensation reflex and muscle strength 
were within normal limits.  There was pain in the lower back 
on dorsiflexion of the toes and on extensor hallux longus 
function on both sides.  Straight leg raising was positive at 
45 degrees bilaterally.  Moderate muscular spasm of the 
paraspinal musculature was noted with tenderness throughout.  
Flexion, hypertension and lateral deviation were described as 
NIL.  Rotation towards the right and left of 10 degrees was 
possible.  X-rays of the lumbosacral spine showed a mildly 
narrowed L5-S1 disc space.  Schmorl's node formation was seen 
in the superior endplates of the T12 and L1 vertebral bodies.  
No significant facet arthritis was noted.  A diagnosis of 
acute low back muscular etiology was noted.

VA examination of October 2000 noted that the veteran 
complained that his back was always in pain.  That he had 
been working at the post office for the past two years and at 
the IRS for the prior 9 years and that all the sitting 
bothered his back.  He stated that his back pain was neither 
getting better nor worse but was staying about the same.  
Upon physical examination the low back was tender from L3 
down into the sacrum.  The left SI joint was also tender but 
the right was not.  The paravertebral muscles were a little 
tender but there was no spasm or increased tension.  
Plus/minus was positive at 90 degrees whether or not straight 
leg raising.  There was diminished patellar and Achilles deep 
tendon reflexes bilaterally.  Back flexion was possible to 60 
degrees, extension to 11 degrees, right bend to 21 degrees, 
and left bend to 25 degrees without pain.  Rotation was 
possible to 25 degrees bilaterally.  X-rays of the lumbar 
spine were normal except for mild narrowing of disc space L4-
5.  A diagnosis of chronic low back pain with herniated 
nucleus pulposus of L5-S1 was entered.  

A VA neurological examination of October 2000 noted that 
there was mild paraspinal lumbosacral tenderness without 
spasms.  There was an apparent sensory level at about the 
level of the umbilicus (T10).  Attempts at quantitating 
strength in the legs was limited by pain.  There was no 
apparent difference in bulk or tone of the muscles.  The 
abdominal superficial reflexes seemed absent.  Other reflexes 
seemed present, active and symmetric.  A diagnosis of 
lumbosacral back pain was made.  The examiner further noted 
that the history of bicrural paresis and the apparent low 
thoracic sensory level suggested that there was a spinal cord 
trauma at the time of the accident.  The examiner also noted 
that the episodic pain down the left leg could have relation 
to this or coincident radiculopathy.  An MRI of October 2000 
showed no cord abnormality.  Degenerative disc disease of the 
lumbosacral spine with worsened L4/L5 disc herniation was 
noted.  The examiner noted that the right nerve root may have 
been involved while the symptoms were worse on the left.  

An MRI of March 2002 showed disc desiccation changes with 
central and right lateral herniation of disc noted at L4-5 
level causing external pressure impression over the thecal 
sac as well as partial obliteration of the right lateral 
nerve root.  There were disc desiccation changes with minimal 
decreased disc space and mainly central herniation of disc 
noted at L5-S1 level without any evidence of thecal sac or 
nerve root compression.  The rest of the vertebral bodies and 
disc spaces appeared normal in height and signal intensity 
without any evidence of fracture or subluxation.  Conus 
modullaris and cauda equine appeared unremarkable.  Pre- and 
para- vertebral soft tissues were within normal limits.  The 
diagnosis was herniated disc, mainly central and right 
lateral at L4-5 level causing external pressure impression 
over the vertebral aspect of the thecal sac and partial 
obliteration of the right lateral nerve root.  Mainly central 
herniation of disc at L5-S1 level without any evidence of 
thecal sac or nerve root compression.  Disc desiccation 
changes at L4-5 and L5-S1 level.

In a letter dated in April 2002, Dr. A.H. Hessein stated that 
the veteran was under his care for low back pain due to a 
herniated disc in the lumbar area and lumbar radiculitis.  He 
treated the veteran with minimally invasive interventional 
pain management treatments with good response.  Dr. Hessein 
noted the prognosis as guarded due to the possibility of 
recurrence due to heavy lifting, sudden bending or twisting, 
or as a result of trauma.

In a letter dated in August 2002, Dr. A.H. Hessein stated 
that the veteran's medical condition consisted of severe low 
back pain and severe lumbar radiculitis.  He stated that the 
veteran had received conservative management with three 
epidural steroid injections.  Dr. Hessein further noted that 
if the veteran's condition did not improve significantly, he 
recommended decompression nucleoplasty at L4-5 and IDET at 
L5-S1.  He rated the veteran's level of disability at 40-80 
percent.  

At a September 2002 Travel Board hearing, the veteran 
testified that his level of pain was between 9 and 10, that 
he had difficulty walking, that he could only walk for about 
a block or two before having to stop and take a break, that 
he had difficulty bending over and sleeping, and that the 
pain would keep him up all the time.  He further stated that 
he had problems getting up from a chair and from bed, that it 
was really bad walking up and down the stairs, and that he 
could not fix things around his apartment.  He stated he 
suffered from swelling of his right foot, that he had 
numbness and radiating pain down the right side of his leg, 
and that his back is very sensitive to the touch.  He 
described his pain as severe.  

An October 2002 MRI showed central and lateral herniation of 
disc at L4-5 level, causing external pressure impression over 
the ventral aspect of the thecal sac as well as external 
pressure impression over the right lateral nerve root.  
Vertebral bodies and the rest of the disc spaces appeared 
normal in height.  There was no evidence of fracture or 
subluxation.  Apophyseal joints bilaterally appeared 
unremarkable.  Pre- and para- vertebral soft tissues were 
within normal limits.  A diagnosis of central and right 
lateral herniation of disc at L4-5 level causing external 
pressure impression over the ventral aspect of the thecal sac 
as well as obliteration of the right lateral nerve root, and, 
unremarkable L3-4 disc space which also shows the presence of 
contrast within the disc was entered.  There was no fracture 
noted.  

An October 2002 Certificate of Health from the Labor 
Department noted that the veteran suffered of a herniated 
lumbar disc with radiculopathic pain of the right lower 
extremity.  The likely duration of the incapacitating 
episodes was once every 2-3 months with 2-3 days every 2-3 
months of treatment required.  Treatment was noted as 
including three epidural steroid injections and lumbar disc 
neoplasty.  It was noted that rest was required at the times 
of the attacks.  

In a letter dated in October 2002, Dr. Hessein stated that 
the veteran was scheduled for surgery on October 25, 2002, 
after which he would be unable to perform his usual duties as 
a custodian for 2-4 weeks.

A June 2003 VA examination shows that the veteran complained 
of severe low back pain.  He reported that the lowed back 
pain has persisted over the years and has gradually become 
worse.  At the time, the veteran complained of suffering from 
low back pain four days a week and lasting all day.  The pain 
radiated down the right lower extremity to the foot and was 
aggravated by back motion, bending, coughing and sneezing.  
There were no paresthesias.  The veteran reported being able 
to work as a janitor for the post office without any 
difficulty and being able to perform daily activities 
unassisted.  The examiner noted that a report of an MRI of 
the thoracic spine dated in October 2000 showed a large facet 
osteophyte indenting the dural sac at T9-10, a herniated disc 
at L4-L5 on the right worse than on x-rays of July 1995, and 
a herniated disc at L5-S1which is less than in 1995.  
Physical examination showed that the veteran could dress and 
undress without difficulty.  He walked without a limp and 
there was good tiptoe and heel walking.  The trendelenburg 
signs were negative.  There was no spasm over the lumbar 
spine, and no spasm or tenderness of the cervical spine.  
Flexion was 60 degrees, extension was 15 degrees, and side 
bending was 20 degrees.  There was no pain on lumbar motion.  
The right knee jerk was absent.  There was no sensory loss to 
pinprick in the lower extremities.  There was mild weakness 
of the right foot and big toe dorsiflexion.  The power of 
dorsiflexion of the foot and big toe was 4/5.  Straight leg 
raising was 70 degrees when sitting and 45 degrees when 
supine.  A diagnosis of herniated disc of the lumbar spine 
was entered.  No organic disease was noted.  

A private MRI of June 2003 noted that there was a small 
marginal osteophyte in the upper endplate of L3.  The height 
of the vertebral body and disc space appeared to be otherwise 
well maintained.  The overall alignment appeared to be well 
preserved.  There was no acute fracture or dislocation noted 
and the pedicles appeared to be intact.  A diagnosis of very 
early degenerative arthritis with no fracture was noted.

Private medical records dated between January 2002 and May 
2004 document the veteran's complains of pain of the lower 
back and treatment for the same.  

VA medical records dated between June 2004 and December 2004 
show complains of and treatment for chronic back pain.

VA medical records of January 2005 show that the veteran 
underwent a micordisectomy for right L5-S1 radiculopathy.  
The veteran was hospitalized for three days.  

Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must consider each.  However, a liberalizing law may be  no 
earlier than the effective date of the law or VA issue.  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, slight limitation of motion of the lumbar spine 
warrants a 10 percent disability evaluation, moderate 
limitation of motion of the lumbar spine warrants a 20 
percent disability evaluation, and severe limitation of 
motion of the lumbar spine warrants a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003)(effective prior to September 26, 2003).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
warrants a zero percent disability rating; with 
characteristic pain on motion warrants a 10 percent 
disability rating, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability rating, 
and severe warrants a 40 percent disability rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent 
disabling.  

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine - 
30 percent disabling.

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (September 
2003).

Note 1 states that to evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code. Note 2 states that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note 3 states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Note 4 
states that to round each range of motion measurement to the 
nearest five degrees.

Note 5 states that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note 6 states to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 CFR § 4.71a, 
Diagnostic Code 5237 (2004) (effective from September 26, 
2003).

Under Diagnostic Code 5293, moderate intervertebral disc 
syndrome with recurring attacks warranted a 20 percent 
evaluation, evidence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief warranted a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Evidence of pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site 
of the diseased disc and with little intermittent relief 
warranted a 60 percent rating.  Id.  

As of September 2002, intervertebral disc syndrome was 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  

With incapacitating episodes having a 
total duration of at least 6 weeks 
during the past 12 months - 60 percent 
disabling.

With incapacitating episodes having a 
total duration of at least 4 weeks but 
less than 6 weeks during the past 
12 months - 40 percent disabling.

With incapacitating episodes having a 
total duration of at least 2 weeks but 
less than 4 weeks during the past 
12 months - 20 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 2002).  
For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. 
at Note (1).  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id. at Note (2).  Evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id.

As of September 2003, the criteria for evaluating 
intervertebral disc syndrome did not significantly change but 
the cite changed to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
The Board notes that it laid out the criteria under the 
general rating formula for diseases and injuries to the spine 
above.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Court has emphasized that evaluations of 
musculoskeletal disabilities also includes consideration of 
functional loss due to pain on motion, weakened movement, 
excess fatigability, diminished endurance, or incoordination, 
and of impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The RO has evaluated the veteran's service-connected 
residuals of lumbosacral strain as follows:

20 percent 	prior to January 24, 2002
60 percent 	from January 24, 2002 to 
January 2005
40 percent 	from March 1, 2005

1.  Evaluation in excess of 20 percent prior to January 24, 
2002

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 20 percent prior to January 24, 
2002.  

Considering the veteran's service-connected residuals of 
lumbosacral strain under the former criteria, Diagnostic Code 
5292, the evidence shows that his limitation of motion was no 
more than moderate in degree.  While not stated under the 
former criteria, the normal range of motion of the lumbar 
spine is 90 degrees of flexion and 30 degrees of extension, 
lateral flexion, and rotation.  In the June 1995 examination 
report, the veteran's flexion was 60 degrees and extension, 
right and left lateral flexion, and right and left rotation 
were all 30 degrees.  Thus, the only range of motion where 
the veteran had any limitation was flexion.  The Board finds 
that such limitation of motion is no more than moderate.  In 
the July 1998 examination report, the veteran had full 
painless range of motion.  In the October 2000 examination 
report, the veteran's flexion was 60 degrees, extension was 
11 degrees, right bend was 21 degrees and left bend was 25 
degrees.  Range of motion was limited in all aspects.  
However, the Board finds that the limitation of motion is no 
more than moderate.  Flexion to 60 degrees is not severe 
limitation of flexion.  Extension to 11 degrees is reduced, 
but the veteran continued to have almost full lateral 
flexion and almost full rotation.  Thus, his range of 
motion, on the whole, was no more than moderately disabling 
and thus no more than 20 percent disabling.  Considering the 
veteran's service-connected lumbar spine disability under 
Diagnostic Code 5295, there has been evidence that the 
veteran has muscle spasm, which is contemplated in the 
20 percent evaluation.  The evidence, however, does not 
establish that the veteran has listing of the whole spine to 
the opposite side or a positive Goldthwait's sign to warrant 
a 40 percent evaluation.  Nor was his limitation of motion 
been shown to be severe or marked.  

Although the amended criteria were not effective prior to 
2003, even if the veteran's disability was considered under 
the amended criteria, it would still warrant no more than a 
20 percent evaluation.  The veteran's limitation of flexion 
was 60 degrees.  Such limitation falls under the 20 percent 
evaluation, which states that flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees warrants a 20 percent evaluation.  If evaluating the 
disability under his combined range of motion, it would also 
warrant a 20 percent evaluation, as the veteran's combined 
range of motion, when looking at the evidence most favorable 
to the veteran from multiple examinations between 1995 and 
2002, was 117 degrees.  Therefore, whether applying the 
former or the amended criteria, the disability would warrant 
no more than a 20 percent evaluation.

Considering the veteran's service-connected lumbar spine 
disorder under Diagnostic Code 5293, the Board finds that 
the veteran's intervertebral disc syndrome was no more than 
moderately disabling.  When examined in July 1998, the 
examiner stated that deep tendon reflexes were 2+ and that 
sensation to light touch was intact in all dermatomes and 
was symmetrical.  A VA physical examination of October 2000 
noted that there was diminished patellar and Achilles deep 
tendon reflexes bilaterally.  A VA neurological evaluation 
of October 2000 noted that the abdominal superficial 
reflexes seemed absent, but other reflexes seemed present, 
active and symmetric.  Such findings establish 
intervertebral disc syndrome that is no more than moderately 
disabling.

Considering the evidence under the amended criteria for 
Diagnostic Code 5293, the Board finds that the veteran's 
disability would not warrant any more than a 20 percent 
evaluation.  Although the veteran consistently complained of 
chronic back pain between 1998 and 2002, he did not report 
incapacitating episodes.  VA has defined "incapacitating 
episodes" as those requiring bed rest prescribed by a 
physician and treatment by a physician.  There is no 
evidence in the claims file showing that the veteran 
required bed rest between 1995 and 2002.  Additionally, when 
considering the evidence of record as a whole, the veteran's 
low back disorder is no more than 20 percent disabling.

In regard to the lower extremities, a separate evaluation is 
not warranted.  More specifically, the neurological 
evaluation of October 2000 noted that there was a history of 
paresis and apparent low thoracic sensory level which 
suggested that there was spinal cord trauma at the time of 
the accident.  When rated by analogy, a separate evaluation 
is not warranted. See 38 C.F.R. §  4.123, 4.124.  There is 
no indication of trophic changes or decreased strength.  
Generally, reflexes have been present.  In fact, at times, 
the neurological evaluations did not demonstrate 
neurological impairment.  In particular, in July 1998, 
sensory examination was normal, reflexes were 2+ in the 
lower extremities, and strength was 5/5 bilaterally.  In 
April 1999, sensory reflexes and muscle strength were within 
normal limits.  

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The Board 
finds that the functional impairment described in the VA 
examination reports are indicative of no more than moderate 
functional impairment due to pain or any other factor and 
thus no more than a 20 percent evaluation is warranted.  

The veteran is competent to report his symptoms; however, to 
the extent that he described that his low back pain warranted 
an increased evaluation, the medical findings prior to 
January 24, 2002 do not support his assertions.  Again, there 
was evidence of pain and moderate limitation of motion when 
viewing the evidence most favorable to the veteran.  The 
Board accords more probative value to the clinical findings 
made by a medical professional than to the veteran's 
statements and testimony as to his symptomatology in 
connection with a claim for increased benefits.  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding that the service-connected 
residuals of lumbosacral strain warrants any more than a 
20 percent evaluation, for the reasons stated above.  
Gilbert, 1 Vet. App. at 55.

2.  Evaluation in excess of 60 percent between January 24, 
2002 and March 1, 2005.

The Board notes that without evidence of ankylosis of the 
entire spine, the veteran's 60 percent evaluation is the 
maximum allowed evaluation under any of the applicable 
diagnostic criteria for evaluation of limitation of motion.  
Accordingly, an evaluation in excess of 60 percent for 
limitation of motion is not possible.  

The Board notes that it has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202; however, the analysis in 
DeLuca does not assist the veteran in this case, as he is 
receiving the maximum disability evaluation for limitation of 
motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

3.	Entitlement to restoration of a 60 percent evaluation.

The Board finds for the reasons set forth below and under the 
current applicable regulation that the reduction of the 60 
percent rating for herniated nucleus pulposus, L5-S1, to 40 
percent was improper and restoration is warranted.

The United States Court of Appeals for Veterans Claims 
(Court) has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  Thus, in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  8 C.F.R. § 3.344(c).

In January 2005, the veteran underwent a microdisectomy for 
right L5-S1 radiculopathy.  In a February 2005 rating 
decision, a temporary total rating was granted under 38 
C.F.R. § 4.30 from January 25, 2005.  Thereafter, from March 
1, 2005, a 40 percent rating was assigned. 

The record contains only two medical reports following the 
surgery.  The first, dated on January 28, 2005 is the surgery 
report which states that the condition on discharge was mild 
insicional pain and relief of radicular pain.  A February 
2005 medical report notes that the veteran's back pain was 
mild and that he was ambulatory.  There have been no 
examinations of the lumbar spine since the surgery that 
document in detail the veteran's back condition after the 
surgery.  The Board does not find that the medical reports of 
record show an actual change in the disability that reflected 
an improvement in the disability and that the improvement 
reflected an improvement under the ordinary conditions of 
life and work.  No medical opinion or other specific evidence 
has been furnished satisfactorily indicating that the 
functional impairment which existed prior to the surgery has 
ceased to exist.  In fact, prior to release, it was noted 
that he could not sit upright longer than 20 minutes or lift 
more than 5 pounds, such evidence does not establish 
improvement.  38 C.F.R. § 4.2 (2003).  Therefore, restoration 
to 60 percent disability is warranted.


ORDER

An evaluation in excess of 20 percent for herniated nucleus 
pulposus, L5-S1, prior to January 24, 2002, is denied.

An evaluation in excess of 60 percent for herniated nucleus 
pulposus, L5-S1, is denied.

Restoration of a 60 percent evaluation for herniated nucleus 
pulposus, L5-S1, is granted.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


